REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The subject matter of claim 1 therefore differs from the prior art of record in that, the floor treatment system comprises an opening device by way of which a wall portion of the container wall is movable into an open position, for clearing at least one container opening of the at least one liquid container, so as to allow the liquid to exit from the container interior through the container opening in the docked position of the floor treatment apparatus, and wherein the wall portion is transferable into the open position by the opening device by moving the floor treatment apparatus from a non-docked position into the docked position. 
The problem to be solved by the present invention can be considered that of synchronizing the opening of the liquid container with the docking procedure and thus simplifying it. Forced coupling upon docking of the floor treatment device with a docking station and opening of the container closure simplifies the filling procedure and is not suggested in this form by the available prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276.  The examiner can normally be reached on M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/David Redding/           Primary Examiner, Art Unit 3723